DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on October 04, 2021. The objection to specification in previous Office Action filed on July 09, 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ushikubo (US PG-Pub No.: 2018/0287089 A1, hereinafter, “Ushikubo”), prior art of record, in view of Kim (US PG-Pub No.: 2018/0151819 A1, hereinafter, “Kim”), prior art of record, and Kim et al. (US PG-Pub No.: 2015/0188075 A1, hereinafter, “Kim2”), prior art of record.
Regarding claim 1, Ushikubo discloses a display device (FIGs. 1-3, with FIGs. 2 and 3 as cross-sectional views of part of FIG. 1), comprising:
a plurality of pixel electrodes (32, ¶ [0024]) each having a reflective surface (top surface, ¶ [0028]);
an electroluminescence layer (42, ¶ [0025]) placed in contact with the plurality of pixel electrodes (32, FIG. 2); and
a common electrode (40, ¶ [0025]) placed in contact with the electroluminescence layer (42, FIG. 2), wherein
the electroluminescence layer (42) includes a light emitting layer (EML, FIG. 3), and a plurality of layers (HIL+HTL+EBL, FIG. 3) interposed between the light emitting layer (EML) and the plurality of pixel electrodes (32, FIG. 3),
the plurality of layers (HIL+HTL+EBL) include a carrier generation layer (HTL layer generates holes), an upper layer (EBL) including at least one layer (EBL) above the carrier generation layer (HTL), and a lower layer (HIL) including one or more layers (HTL) below the carrier generation layer (HTL, FIG. 3),
the light emitting layer (EML) includes a plurality of light emitting sections (E1-E4, FIG. 3) respectively overlapping the plurality of pixel electrodes (32a-32d, FIG. 3),

the lower layer (HIL) includes a plurality of second sections (HIL for each pixel,  FIG. 2) respectively overlapping the plurality of light emitting sections (E1-E4, FIGs. 2-3),
the plurality of light emitting sections (E1-E4) are divided into a plurality of groups corresponding to different light emitting colors (red/green/blue; ¶¶ [0022] and [0026]), and
each of the plurality of groups (red/green/blue) includes a corresponding group of the plurality of light emitting sections (FIGs. 2 and 3, each pixel has its light emitting section.
Ushikubo is silent regarding that the carrier generation layer (HTL) is composed of materials that have carrier mobility 100 times or higher than a material of any one of one layer (EBL) contacting a lower surface of the light emitting layer (EML) and one layer (HIL) contacting a lower surface of the carrier generation layer (HTL, FIG. 3); each of the plurality of groups (red/green/blue) is different from at least one of the other groups (green and blue/red and blue/green and red) in the distance that the corresponding group of the plurality of light emitting sections (red/green/blue) has from the lower surface of the light emitting layer (EML) to the reflective surface (top surface of 32); the plurality of first sections (EBL) have a uniform thickness.
see Kim, FIG. 1), wherein electron blocking layer for different color pixels (EBL, FIG. 1) have a uniform thickness (FIG. 1 and ¶ [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ushikubo’s plurality of first sections (EBL), which are electron blocking layers for different color pixels, with a uniform thickness, as taught by Kim, in order to simplify the fabrication process.
Ushikubo in view of Kim is silent regarding that the carrier generation layer (HTL) is composed of materials that have carrier mobility 100 times or higher than a material of any one of one layer (EBL) contacting a lower surface of the light emitting layer (EML) and one layer (HIL) contacting a lower surface of the carrier generation layer (HTL); each of the plurality of groups (red/green/blue) is different from at least one of the other groups (green and blue/red and blue/green and red) in the distance that the corresponding group of the plurality of light emitting sections (red/green/blue) has from the lower surface of the light emitting layer (EML) to the reflective surface (top surface of 32).
Kim2, however, discloses a display device (see Kim2, FIG. 12), wherein a distance from a lower surface (bottom surface) of a light emitting layer (235, ¶ [0101]) to a top surface of a pixel electrode (210, [0092]) is different for different color pixels (FIG. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form each of Ushikubo’s plurality of groups (red/green/blue) different from at least one of the other groups (green and See MPEP § 2112.01 (I). Claim 1 does not recite the exact material of the carrier generation layer. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2114(I).

Regarding claim 2, Ushikubo in view of Kim and Kim2 discloses the display device according to claim 1, wherein the plurality of second sections (HIL) are divided into a plurality of groups corresponding to the different light emitting colors (red/green/blue; Ushikubo FIG. 3), and each of the plurality of groups includes a corresponding group of the plurality of second sections (HIL).
Ushikubo is silent regarding that each of the plurality of groups (red/green/blue) is different from at least one of the other groups in the thickness of the corresponding group of the plurality of second sections (HIL).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ushikubo’s hole transporting layer comprising many sub-layers, as taught by Kim2, in order to better adjust the hole mobility for different colors. Accordingly, each of the plurality of groups (red/green/blue) is different from at least one of the other groups in the thickness of the corresponding group of the plurality of second sections, since the plurality of second section comprise HIL and several layer of HTL.

Regarding claim 3, Ushikubo in view of Kim and Kim2 discloses the display device according to claim 1, wherein the one layer (EBL) contacting the lower surface of the light emitting layer (EML) contacts an upper surface of the carrier generation layer (HTL; Ushikubo, FIG. 3).

Regarding claim 4, Ushikubo in view of Kim and Kim2 discloses the display device according to claim 1
Ushikubo is silent regarding that the carrier generation layer is formed of a host material and a guest material, and the host material is at least one of the material forming the one layer that contacts the lower surface of the light emitting layer and the 
However, the carrier generation layer is a hole transporting layer. And Kim2 discloses in FIG. 12 that a hole transporting layer has multiple layers (e.g., 225+310+311+312 for red color pixel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ushikubo’s hole transporting layer comprising multiple layers, as taught by Kim2, in order to better adjust the hole mobility for different colors. Accordingly, the carrier generation layer of Ushikubo in view of Kim and Kim2 is part of the hole transporting layer (e.g., 310-312 for red color pixel). The carrier generation layer (310-312) is formed of a host material and a guest material (¶¶ [0097] and [0094]; host and guest material are broad limitation, the compound can be considered as comprising host and guest material), and the host material is at least one of a material forming the one layer (EBL, HTL material are functional as blocking electrons, therefore, EBL can be formed by HTL material) that contacts the lower surface of the light emitting layer (EML) and a material forming the one layer (225, ¶ [0094]) that contacts the lower surface of the carrier generation layer (310-312; Kim2, FIG. 12).

Regarding claim 5, Ushikubo in view of Kim and Kim2 discloses the display device according to claim 1, wherein the lower layer (HIL) includes a carrier injection layer (HIL) that contacts the plurality of pixel electrodes (32) below the one layer (HIL) 

Regarding claim 6, Ushikubo in view of Kim and Kim2 discloses the display device according to claim 1, wherein the one layer (EBL) contacting the lower surface (bottom surface) of the light emitting layer (EML) is configured to block a carrier (electron) whose charge is opposite in polarity to a carrier (hole) supplied from the carrier generation layer (HTL; Ushikubo, FIG. 3).

Response to Arguments
Applicant's arguments filed on October 04, 2021 have been fully considered but they are not persuasive. Applicant alleged that Ushikubo in view of Kim and Kim2 fails to disclose that the carrier generation layer is composed of materials that have carrier mobility 100 times or higher than a material of any one of one layer contacting a lower surface of the light emitting layer and one layer contacting a lower surface of the carrier generation layer (Remarks, pages 7-8). Examiner respectfully disagrees. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2114(I). Claim 1 fails to recite the exact material of the carrier generation layer, and the structure recited by Ushikubo in view of Kim and Kim2 (including a carrier generation layer) is substantially identical to that of the claims; therefore, claimed properties or functions are presumed to be inherent. See MPEP § 2112.01 (I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892